        Case 3:17-cv-01986-MO         Document 42      Filed 07/29/19    Page 1 of 13




Steven D. Olson, OSB No. 003410
  Direct Dial: 503.802.2159
  Direct Fax: 503.972.3859
  Email: steven.olson@tonkon.com
Paul Conable, OSB No. 975368
  Direct Dial: 503.802.2188
  Direct Fax: 503.972.3888
  Email: paul.conable@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 S.W. Fifth Avenue
Portland, OR 97204-2099

       Attorneys for Plaintiff Leif Hansen




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                       (Portland Division)


LEIF HANSEN, on behalf of himself and all others       Civil No. 3:17-cv-01986-MO
similarly situated,
                                                       CLASS ACTION
               Plaintiff,
                                                       AMENDED COMPLAINT (Breach of
       v.                                              Contract; Breach of the Implied
                                                       Covenant of Good Faith and Fair
GOVERNMENT EMPLOYEES INSURANCE                         Dealing)
COMPANY, a Maryland corporation,
                                                       DEMAND FOR JURY TRIAL
               Defendant.


       For his Amended Complaint against Defendant Government Employees Insurance

Company ("GEICO"), Plaintiff Leif Hansen ("Leif"), individually and on behalf of all similarly-

situated members of the Class, alleges as follows:




PAGE 1 - CLASS ACTION AMENDED COMPLAINT
            Case 3:17-cv-01986-MO         Document 42        Filed 07/29/19         Page 2 of 13




                                          INTRODUCTION

       1.        This case involves a nationwide policy and practice by GEICO under which

GEICO routinely refuses to compensate GEICO vehicle insurance policyholders for necessary

repairs, in particular, for electronic scans of their vehicles after a collision.

       2.        Modern vehicles are computers on wheels. Dozens of computers use millions of

lines of software code to operate all of a vehicle’s essential functions, from door locks and power

steering, to automatic engine and braking systems.

       3.        Automobile manufacturers require or recommend that, as part and parcel of every

collision repair of a modern vehicle, a mechanic conduct electronic scans to diagnose the latent

damage to the vehicle and then ensure that the latent damage has been repaired.

       4.        As a result of GEICO's policy and practice, GEICO policyholders who drive a

modern vehicle are denied complete and safe collision repairs. Policyholders thus do not receive

payment for the full extent of their losses under their GEICO policy, and GEICO frustrates the

policyholders’ reasonable expectation that GEICO pay for electronic scans following a collision.

       5.        Without the electronic scans, latent damage to the policyholders' vehicles goes

undetected and unrepaired; system problems go unexplained; and GEICO puts unsafe cars back

on the roads.

                                               PARTIES

       6.        Leif is an individual who is a citizen of the state of Oregon. He is a GEICO

policyholder.

       7.        GEICO is a foreign corporation with its principal place of business in Chevy

Chase, Maryland. During all relevant time periods, it has been licensed by the Oregon

Department of Consumer and Business Services to conduct business and sell insurance products



PAGE 2 - CLASS ACTION AMENDED COMPLAINT
           Case 3:17-cv-01986-MO        Document 42       Filed 07/29/19      Page 3 of 13




in Oregon. GEICO sells and/or underwrites car insurance policies that provide collision repair

coverage in the state of Oregon, as well as throughout the United States. GEICO is currently the

second largest private passenger automobile insurance carrier in the country by market share.

                                 JURISDICTION AND VENUE

      8.        This Court has subject matter jurisdiction over all claims under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5,000,000, exclusive

of interest and costs, and diversity of citizenship exists between Leif and GEICO.

      9.        Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial

part of the acts and events giving rise to Leif's claims occurred here.

                                  FACTUAL ALLEGATIONS

A.     Leif's Individual Factual Allegations

      10.       GEICO sells car insurance, including coverage for collision losses, to drivers in

Portland, Oregon, and across the United States. GEICO holds itself out as a low-cost automobile

insurer, but endeavors to decrease the sum GEICO must pay its policyholders by refusing to

compensate policyholders for necessary and complete repairs.

      11.       Leif holds a GEICO car insurance policy, including coverage for collision losses,

for his 2017 GMC Sierra 3500 pickup truck ("Sierra 3500").

      12.       GEICO's car insurance policy (the "Policy") uses standard language provided by

Insurance Services Office, Inc. As part of that standardized language, the Policy specifies that

GEICO "will pay for collision loss to the owned auto or non-owned car for the amount of each

loss less the applicable deductible." In relevant part, the Policy defines loss as "direct and

accidental loss of or damage to * * * an insured auto, including its equipment."




PAGE 3 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO          Document 42        Filed 07/29/19      Page 4 of 13




      13.      Leif’s Sierra 3500, like all modern vehicles, has computers that control all of the

vehicle’s essential functions, including steering, braking, acceleration, and battery systems.

These computers talk to and work with each other. Collision damage to one part of the vehicle

can disrupt electronic systems in other parts of the vehicle, thereby rending the car unsafe to

drive. And collision damage to the vehicle’s electronic systems often is undetectable to the

naked eye.

      14.      In or about November 2017, Leif's Sierra 3500 suffered damage to the rear

bumper in a collision. On Saturday, November 4, 2017, he filed a claim with GEICO and

received an appointment time for a repair estimate at Artistic Car Body ("Artistic").

      15.      During his appointment for a repair estimate at Artistic, Leif requested pre- and

post-repair electronic scans to ensure that his vehicle was repaired safely and completely. Leif

knew that the scans were a necessary part of collision repairs from his experience as an owner of

a group of Portland-area auto repair shops.

      16.      Pre- and post-repair electronic scans use software to test for diagnostic trouble

codes that identify latent damage and help ensure safe and complete repairs. In short, the scans

identify what is damaged in the vehicle and why. For example, in cars with advanced driver

assistance systems, electronic scans identify the precise damage to those systems and, following

a repair, ensure that the damage was in fact repaired.

      17.      Electronic scans cost roughly $100 each.

      18.      Nissan, Honda, Toyota, and General Motors, among other manufacturers, have

issued public statements requiring or recommending that auto collision repair shops use

electronic scans before and after repairs of each of their modern vehicles.




PAGE 4 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO           Document 42        Filed 07/29/19      Page 5 of 13




      19.      General Motors, for example, has released a position statement

               [t]hat all vehicles being assessed for collision damage repairs must be
               tested for Diagnostic Trouble Codes (DTCs) during the repair estimation
               in order to identify the required repairs. Additionally, the vehicle must be
               re-tested after all repairs are complete in order to verify that the faults
               have been repaired and new faults have not been introduced during the
               course of repairs. Even minor body damage or glass replacement may
               result in damage to one or more safety-related systems on the vehicle.
               Any action that results in loss of battery-supplied voltage and
               disconnection of electrical circuits requires that the vehicle is subsequently
               tested to ensure proper electrical function.

      20.      The Automotive Service Association, an independent organization dedicated to

advancing the automotive repair industry, also released a public statement endorsing electronic

system scanning as necessary for safe collision repair of modern vehicles.

      21.      Nissan, Honda, Toyota, General Motors, along with other vehicle manufacturers,

and the Automotive Service Association require or recommend pre- and post-repair electronic

scans whether or not maintenance lights are illuminated on a vehicle's dash.

      22.      Electronic scans are part and parcel of every collision repair of a modern vehicle

for which the manufacturer recommends or requires electronic scans following a collision.

GEICO’s refusal to pay for pre-repair and/or post-repair scans fails to restore vehicles to their

pre-collision, pre-loss condition: without those scans, there is a significant risk of latent collision

damage going undetected and unrepaired, and latent collision damage indeed goes undetected

and unrepaired.

      23.      When Leif requested the electronic scans on his General Motors vehicle, for

which the manufacturer requires pre- and post-repair scans, GEICO's representative refused to

authorize the scans.




PAGE 5 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO          Document 42       Filed 07/29/19     Page 6 of 13




      24.      On or about November 8, 2017, Leif again requested electronic scans to ensure

that the Sierra 3500 had been safely and completely repaired. GEICO's representative again

refused to authorize the scans.

      25.      GEICO’s refusal to compensate Leif for pre- and post-repair electronic scans on

the Sierra 3500 delayed Leif from receiving the electronic scans mandated by General Motors,

thereby disregarding the manufacturer's recommendations and putting the truck at risk for having

undetected repairs and being unsafe to drive.

      26.      GEICO’s refusal to pay for both pre-repair and post-repair scans indeed caused

Leif’s truck to have latent damage that went unrepaired, which rendered the vehicle unsafe to

drive. Leif subsequently paid for scans after GEICO refused to do so, which identified damage

to the back bumper’s right sensor. As a result, the sensor would not have alerted to a person or

object. For example, had a child walked behind the vehicle while Leif was backing up, Leif

inadvertently could have struck the child due to the unrepaired safety system in the vehicle.

      27.      Leif has personal knowledge of other instances where GEICO refused to

compensate a policyholder for pre- and post-repair electronic scans that a mechanic and/or the

vehicle manufacturer required or recommended. Earlier in 2017, for example, a customer

brought a car to one of Leif's auto repair shops. The car had airbag and steering system problems

that could have been avoided had GEICO authorized pre- and post-repair electronic scans to

detect unresolved damage. GEICO continues to refuse to cover the cost of electronic scans that

could help resolve the airbag and steering system issues for this car.

      28.      Moreover, GEICO has stated in writing its practice of refusing to authorize

electronic scans at any and all collision repair shops. GEICO Auto Damage Adjuster Timothy

Lewis has clearly stated GEICO's policy that, "There will be no pre-approval of these scans



PAGE 6 - CLASS ACTION AMENDED COMPLAINT
            Case 3:17-cv-01986-MO        Document 42      Filed 07/29/19     Page 7 of 13




before they are performed." GEICO also requires "[a]n official document from the

manufacturer" stating that "the scan is required for the particular make, model and year of the

vehicle." (Emphasis added.) But as GEICO well knows, this policy guarantees that no scan will

be pre-approved because although automobile manufacturers have issued official statements

requiring or recommending electronic scans, no manufacturer issues such official documents for

particular vehicle makes, models, and years.

B.         Putative Class Allegations

     1.           GEICO's Practices With Regard to Members of the Putative Class

          29.     Leif realleges paragraphs 1 through 28 of this Amended Complaint.

          30.     GEICO has a nationwide practice of denying compensation for necessary pre- and

post-repair electronic scans to policyholders' vehicles under the pretext that the Policy does not

cover them.

          31.     GEICO's practice of denying payment for pre- and post-repair electronic scans

results in GEICO denying its policyholders full compensation to pre-loss condition for their

vehicles.

          32.     When GEICO underpays for its policyholder losses, GEICO pockets money that it

otherwise would have to pay out in compensation for pre- and post-repair electronic scans, as

well as any additional necessary repairs detected by such scans.

          33.     GEICO's conduct violates the express terms of the Policy, which obligates

GEICO to pay for all collision losses, excepting only the applicable deductibles and other

exclusions that do not apply here.




PAGE 7 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO            Document 42        Filed 07/29/19      Page 8 of 13




      34.        GEICO’s conduct also violates the objectively reasonable expectation, held by

both Leif and all GEICO policyholders who drive a modern car, that GEICO cover the cost of

diagnostic scans following a collision to a covered vehicle.

   2. Rule 23 Allegations

      35.        Leif brings this action as a Class Action under Federal Rules of Civil Procedure

23(a), (b)(1), and (b)(3), on behalf of a nationwide class of current and former GEICO car

insurance policyholders in the United States who drive a modern vehicle for which the

manufacturer recommends or requires electronic scans following a collision, and for whom

GEICO has refused to authorize or pay for a pre-repair and/or post-repair scan following a

collision within six years of the date of the filing of the original Complaint in this case.

      36.        Leif also brings this action as a Class Action on behalf of a subclass of current

and former GEICO policyholders identified in the preceding paragraph who are or were Oregon

policyholders.

      37.        The exact number of Class members is not presently known to Leif, but can be

determined readily by appropriate discovery. On information and belief, Leif alleges that in

2016, GEICO insured 11.92% of all drivers who carried car insurance in the United States, more

drivers than any other private passenger auto insurance carrier other than State Farm. The Class

is thus so numerous that joinder of all Class members is impracticable.

      38.        Leif can and will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in Class Actions and breach of

contract claims.

      39.        Leif's claims, as those of the representative party, are typical of those of the Class.




PAGE 8 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO          Document 42       Filed 07/29/19     Page 9 of 13




     40.       A Class Action is superior to other available methods for the fair and efficient

adjudication of this controversy because:

               a.     The damages suffered by many individual members of the Class may be

                      relatively small, and thus the expense and burden of individual litigation

                      makes it virtually impossible for the members of the Class individually to

                      seek redress for the wrongful conduct alleged herein;

               b.     Class members do not have an overriding interest in individually

                      controlling the prosecution of separate actions;

               c.     No Class member has commenced litigation concerning this breach of

                      contract controversy;

               d.     Concentration of the litigation in this forum is desirable in order to have

                      all claims resolved in one case; and

               e.     The prosecution of separate actions by members of the Class would create

                      a risk of inconsistent adjudications establishing incompatible standards of

                      conduct for GEICO.

     41.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual Class members. Among the

questions of law and fact common to the Class are:

               a.     Whether GEICO refused to pay policyholders for pre- and post-repair

                      electronic scans that were required or recommended by vehicle

                      manufacturers and independent industry authorities;




PAGE 9 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO           Document 42       Filed 07/29/19     Page 10 of 13




                 b.     Whether pre- and post-electronic scans and the diagnostic codes

                        associated with them qualify as a "loss" or "repair" under the terms of the

                        Policy;

                 c.     Whether GEICO's conduct breached the terms of the Policy, issued to

                        each policyholder;

                 d.     Whether GEICO’s conduct breached the implied covenant of good faith

                        and fair dealing for each policyholder; and

                 e.     Whether Leif and Class members have sustained injury by reason of

                        GEICO's acts and omissions.

      42.        Leif envisions no difficulty in the management of this litigation as a Class Action.

                                  FIRST CLAIM FOR RELIEF

                                        (Breach of Contract)

      43.        Leif realleges paragraphs 1 through 42 of this Amended Complaint.

      44.        The Policy specifies that GEICO will either pay for all "direct and accidental loss

of or damage to * * * an insured auto, including its equipment" after collisions or make the

necessary repairs itself, subject only to certain exclusions that are not applicable here.

      45.        All of GEICO's automobile insurance policies contain the language set forth in

paragraph 37 above. The Policy uses the standard form language approved by Insurance

Services Office, Inc.

      46.        GEICO policyholders pay insurance premiums in exchange for coverage under

the Policy.

      47.        The Policy constitutes a valid and enforceable contract between GEICO and

policyholders.



PAGE 10 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO          Document 42       Filed 07/29/19     Page 11 of 13




      48.       As a matter of policy and practice, GEICO does not compensate policyholders for

pre- and post-repair electronic scans after collisions. This results in policyholders receiving

incomplete compensation for their collision losses both for the scans themselves and for further

necessary repairs that the scans would reveal.

      49.       GEICO’s refusal to pay for pre-repair and/or post-repair electronic scans leaves

policyholders with latent collision damage to their vehicle that goes unrepaired.

      50.       GEICO fails to restore policyholders’ vehicles to their pre-loss physical condition

by refusing to pay for pre-repair and/or post-repair electronic scans that would identify and

diagnose any and all latent collision damage to the vehicle.

      51.       GEICO's failure to compensate policyholders for the full extent of their losses

following collisions violates the express terms of the Policy.

      52.       As a direct result of GEICO's breach of its insurance Policy, Leif and members of

the Class have (a) been denied payment for electronic scans that should have been covered by

their GEICO insurance policies; (b) been deprived of the use of their vehicles because of unsafe

or incomplete repairs after collisions; and (c) driven vehicles that were unsafely or incompletely

repaired after collisions.

      53.       Leif and members of the Class are entitled to recover actual damages in an

amount to be proven at trial.

                                SECOND CLAIM FOR RELIEF

              (Breach of the Implied Covenant of Good Faith and Fair Dealing)

      54.       Leif realleges paragraphs 1 through 53 of this Amended Complaint.




PAGE 11 - CLASS ACTION AMENDED COMPLAINT
        Case 3:17-cv-01986-MO           Document 42        Filed 07/29/19        Page 12 of 13




      55.      In every contract there is an implied covenant known as the covenant of good

faith and fair dealing that neither party will do anything that will have the effect of destroying or

injuring the right of the other party to receive the benefits of the contract.

      56.      GEICO policyholders, whose covered vehicle is a modern vehicle for which for

which the manufacturer recommends or requires electronic scans following a collision, have a

reasonable expectation that, following a collision, GEICO will pay for pre-repair and post-repair

scans to diagnose latent damage to the vehicle and ensure that the damage was repaired properly.

GEICO's policy and practice of refusing to pay for pre-repair and post-repair scans frustrates this

reasonable expectation.

      57.      GEICO has breached the implied covenant of good faith and fair dealing inherent

in the Policy and deprived policyholders of the benefits of the contract by failing to pay for scans

necessary to identify and diagnose latent collision damage to policyholders’ vehicles. In doing

so, GEICO has failed to pay for repairs necessary to restore vehicles to pre-loss condition and,

instead, has caused policyholders to accept vehicles that are unsafely or incompletely repaired

after collisions and whose value has been diminished from their value before the collision. In

cases where the policyholder accepts payment in lieu of repair, GEICO thereby makes payments

far below the actual amount of loss.

      58.      GEICO has used its superior knowledge and bargaining position to deprive

unwitting policyholders of the benefit of the Policy.

                                       RELIEF REQUESTED

       WHEREFORE, Leif, on behalf of himself and members of the Class, demands judgment

as follows:




PAGE 12 - CLASS ACTION AMENDED COMPLAINT
         Case 3:17-cv-01986-MO           Document 42        Filed 07/29/19    Page 13 of 13




         1.       Judgment in favor of Leif and the Class and an award of:

                  a. Actual damages for losses incurred by Leif and each member of the Class;

                  b. Costs incurred in bringing this action;

                  c. Pre- and post-judgment interest; and

         2.       Such other and further relief as this Court deems just and equitable.

                                   DEMAND FOR JURY TRIAL

         Leif, on behalf of himself and members of the Class, demands a jury trial.

         DATED this 29th day of July, 2019.

                                            TONKON TORP LLP


                                            By: Steven D. Olson
                                               Steven D. Olson, OSB No. 003410
                                               Paul Conable, OSB No. 975368

                                                Attorneys for Plaintiff Leif Hansen


039599/00001/10226677v1




PAGE 13 - CLASS ACTION AMENDED COMPLAINT
